Citation Nr: 1713513	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  13-05 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service connected asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel




INTRODUCTION

The Veteran served in the United States Navy from June 1968 to June 1972.  The Veteran died in August 2011.  The appellant is his surviving spouse and has been properly substituted for the Veteran as claimant. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appellant requested a hearing, which was scheduled for June 2016.  The appellant did not appear for the hearing or show good cause for her absence.  The Board therefore finds that the appellant's hearing request has been satisfied.  38 C.F.R. § 20.704 (2016).  

The Board recognizes that the appellant's representative raised the issue of cause of death in a submission received November 2016.  To the extent such correspondence was an attempt to bring a claim, the appellant and her representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).


FINDING OF FACT

The Veteran's COPD was not caused or chronically worsened beyond normal progression by his service-connected asbestosis. 



CONCLUSION OF LAW

The criteria for service connection for COPD as secondary to service-connected asbestosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in August 2010.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records, and the December 2012 addendum opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examination report shows that the examiner considered the evidence of record, including the relevant history of the Veteran's disability.  The examiner provided a sufficiently detailed description of the disability and provided an analysis to support provided opinions.  

As VA satisfied its duties to notify and assist the appellant, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the appellant will not be prejudiced as a result of the Board's adjudication of this claim.
Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Entitlement to service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The appellant does not assert, nor does the record suggest, that service connection is warranted on a direct basis.  As such, the Board will only discuss secondary service connection. 

Analysis

The appellant contends that the Veteran's COPD is related to his service-connected asbestosis.  The Board finds that that the evidence does not support this contention.  

The Veteran was diagnosed with COPD; records from a July 2010 private medical exam indicate that the impression was minimally obstructive COPD.  Following this exam, the Veteran received a VA exam in September 2010 and was diagnosed with asbestosis and COPD.  The Veteran also has a service-connected disability for asbestosis.  At issue is a medical nexus between the current disability and the service-connected disability. 

In the September 2010 VA examination, the examiner opined that COPD was not caused by or a result of asbestos exposure.  The examiner rationalized that COPD is not related to asbestosis or asbestos exposure but is instead due to smoking.  The examiner indicated that the Veteran had been smoking since he was 18 years old and was a 42 pack-years smoker.  The VA exam adequately addressed secondary causation but did not provide an opinion regarding whether there was aggravation of COPD by the service-connected asbestosis.  See Allen v. Brown, (holding that an additional disability may be entitled to secondary service connection if it is caused by or aggravated by a service connected disability).  

In December 2012, a medical opinion expounding on the September 2010 VA examination was provided in a restatement of the medical opinion.  In the December 2012 opinion, the examiner indicated that COPD is less likely than not caused by, or as a result of, or aggravated by the Veteran's service-connected asbestosis.  In the analysis supporting the opinion, the examiner explained that factors for COPD include cigarette smoking and increased airway responsiveness, but that asbestos exposure is neither a risk factor nor causation for COPD development according to the consensus of medical literature.  

The examiner further indicated that no aggravation had occurred with respect to the Veteran's COPD.  The examiner explained that the Veteran's September 2010 exam indicated a mild case of COPD and that the Veteran did not require escalating doses or additional medication to stabilize his COPD.  The examiner indicated that the Veteran did not require oxygen, steroids, or hospitalization and had no episodes of respiratory failure from the records that was attributable to his COPD.  The examiner opined that consequently, asbestos could not be responsible for any aggravation of the COPD when it did not exist.  Having addressed both causation and aggravation, applying a standard of at least as likely as not, and providing a thorough rationale, the Board finds the opinion probative.  

The Veteran submitted lay statements regarding a link between his COPD and asbestosis.  In his notice of disagreement, the Veteran stated that it is well known within the medical community that asbestosis leads to COPD.  However, no supporting medical literature was provided.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of COPD is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report shortness of breath, the question of the cause of that symptom is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how COPD was caused are not competent evidence as to a nexus.  

The appellant also submitted a private medical opinion from October 2016 regarding the Veteran's COPD claim.  In this medical opinion, the medical examiner addressed a link between asbestosis and restrictive disease patterns in pulmonary lung functions and obstructive diseases of the small airways.  However, the opinion does not indicate that there is a link between asbestosis or asbestos exposure and COPD.  Outside of noting that the Veteran has a diagnosis for COPD, the opinion does not mention COPD again.  

The opinion does state that "literature has also suggested that exposure to asbestos dust and respirable asbestos fibers can also lead to obstructive disease of the small airways."  However, "has suggested" does not meet the standard of "as least as likely as not."  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As this opinion does not apply the standard of "at least as likely as not," and does not clearly address the issue of a nexus between COPD and asbestosis, the Board finds it less probative than the December 2012 VA medical opinion.  

Given the most probative medical evidence is against the claim, the Board finds that the preponderance of the evidence is against the claim for service connection for COPD as secondary to service-connected asbestosis.  


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) is denied.  






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


